UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1826


BENJAMIN ROBERTS,

                Plaintiff - Appellant,

          v.

SAINT AGNES HOSPITAL/ASCENSION HEALTH,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:13-cv-03475-GJH)


Submitted:   November 17, 2015             Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Roberts, Appellant Pro Se.   Elizabeth I. Torphy-
Donzella, SHAWE & ROSENTHAL, LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Benjamin Roberts appeals the district court’s order denying

relief on his racial discrimination and retaliation claims filed

pursuant to Title VII of the Civil Rights Acts of 1964, 42

U.S.C. §§ 2000e to 2000e-17 (2012).          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            Roberts v. Saint Agnes

Hosp./Ascension Health, No. 8:13-cv-03475-GJH (D. Md. June 25,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2